ATTORNEY DISCIPLINARY PROCEEDING PER CURIAM h The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent was arrested for alcohol-related misconduct on several occasions. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition, IT IS ORDERED that the Petition for Consent Discipline be accepted and that Todd A. Harris, Louisiana Bar Roll number 18937, be suspended from the practice of law for a period of one year and one day, with all but six months deferred. Following the active portion of the suspension, respondent shall be placed on probation for a period to coincide with the term of his recovery agreement with the Judges and Lawyers Assistance Program. Any failure of respondent to comply with the terms of the agreement may be grounds for making the deferred portion of the suspension executory, or imposing additional discipline, as appropriate. IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid. CRICHTON, J., would reject the consent discipline.